 



Exhibit 10.1
AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT
     This Amended and Restated Executive Severance Agreement (this “Agreement”)
is made as of this 1st day of November, 2007, between Apria Healthcare Group
Inc., a Delaware corporation (the “Company”), and William E. Monast (the
“Executive”).
RECITALS
     A. It is the desire of the Company to retain the services of the Executive
and to recognize the Executive’s contribution to the Company.
     B. The Company and the Executive wish to set forth certain terms and
conditions of the Executive’s employment.
     C. The Company wishes to provide to the Executive certain benefits in the
event that his employment is terminated by the Company without Cause (as defined
below) or in the event that he terminates employment for Good Reason (as defined
below), in order to encourage the Executive’s performance and continued
commitment to the Company.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
     1. Positions and Duties. The Executive shall serve in such positions and
undertake such duties and have such authority as the Company, through its Chief
Executive Officer, shall assign to the Executive from time to time in the
Company’s sole and absolute discretion. The Company has the right to change the
nature, amount or level of authority and responsibility assigned to the
Executive at any time, for any reason or no reason, and with or without cause.
The Company may also change the title or titles assigned to the Executive at any
time, for any reason or no reason, and with or without cause. The Executive
agrees to devote substantially all of his working time and efforts to the
business and affairs of the Company. The Executive further agrees that he shall
not undertake any outside activities which create a conflict of interest with
his duties to the Company, or which, in the judgment of the Chief Executive
Officer or Board of Directors of the Company, interfere with the performance of
the Executive’s duties to the Company.
     2. Compensation and Benefits.
          a. Salary. The Executive’s salary shall be such salary as the Company
assigns to him from time to time in accordance with its regular practices and
policies. The parties to this Agreement recognize that the Company may, in its
sole discretion, change such salary on a prospective basis at any time.
          b. Bonus. The Executive shall be entitled to participate in the
Executive Bonus Plan or such other bonus plans applicable to his position as may
be in effect from time to time. The parties to this Agreement recognize that
such bonus plans may be amended and/or terminated by the Company at any time
without the consent of the Executive in accordance with the terms of such bonus
plans.

 



--------------------------------------------------------------------------------



 



          c. Expenses. During the term of the Executive’s employment, the
Executive shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by the Executive in performing services for the
Company in accordance with the Company’s reimbursement policies as they may be
in effect from time to time. The parties to this Agreement recognize that such
policies may be amended and/or terminated by the Company at any time without the
consent of the Executive.
          d. Other Benefits. The Executive shall be entitled to participate in
all employee benefit plans, programs and arrangements of the Company (including,
without limitation, stock option plans or agreements and insurance, retirement
and vacation plans, the deferred compensation plan and any other programs and
arrangements), in accordance with the terms of such plans, programs or
arrangements as they shall be in effect from time to time during the period of
the Executive’s employment; provided, however, that nothing herein shall entitle
the Executive to any specific awards under the Company’s equity compensation
plans or other discretionary employee benefit plans. The parties to this
Agreement recognize that the Company may terminate or modify such plans,
programs or arrangements at any time without the consent of the Executive.
     3. Grounds for Termination. The Executive’s employment may be terminated by
the Company or the Executive at any time, for any reason or no reason, with or
without Cause or Good Reason (as such terms are defined below), and except as
expressly provided herein, with or without any advance notice. The Executive’s
employment may end for any one of the following reasons:
          a. Without Cause or Good Reason. The Executive or the Company may
terminate the Executive’s employment at any time, without Cause (in the case of
the Company) or for Good Reason (in the case of the Executive), by giving the
other party to this Agreement at least 30 days advance written notice of such
termination.
          b. Death. The Executive’s employment hereunder shall terminate upon
his death.
          c. Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been unable to perform the
essential functions of his position, even with reasonable accommodation that
does not impose an undue hardship on the Company, on a full-time basis for the
entire period of six (6) consecutive months, and within thirty (30) days after
written notice of termination is given (which may occur before or after the end
of such six-month period), shall not have returned to the performance of his
duties hereunder on a full-time basis (a “disability”), the Company may
terminate the Executive’s employment on account of such disability.
          d. Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement (except as set forth below), “Cause” shall
mean that the Company, acting in good faith based upon the information then
known to the Company, determines that the Executive has (i) engaged in or
committed willful misconduct; (ii) engaged in or committed theft, fraud or other
illegal conduct; (iii) refused or demonstrated an unwillingness to substantially
perform his duties after written demand for substantial performance is delivered

2



--------------------------------------------------------------------------------



 



by the Company that specifically identifies the manner in which the Company
believes the Executive has not substantially performed his duties; (iv) refused
or demonstrated an unwillingness to reasonably cooperate in good faith with any
Company or government investigation or provide testimony therein (other than
such failure resulting from the Executive’s disability); (v) engaged in or
committed insubordination; (vi) engaged in or committed any willful act that is
likely to and which does in fact have the effect of injuring the reputation or
business of the Company; (vii) willfully violated his fiduciary duty or his duty
of loyalty to the Company or the Company’s Code of Ethical Business Conduct in
any material respect; (viii) used alcohol or drugs (other than drugs prescribed
to the Executive by a physician and used by the Executive for their intended
purpose for which they had been prescribed) in a manner which materially and
repeatedly interferes with the performance of his duties hereunder or which has
the effect of materially injuring the reputation or business of the Company; or
(ix) engaged in or committed a breach of any term of this Agreement. For
purposes of the above clauses (i), (vi) and (vii) of this Section 3(d), no act,
or failure to act, on the Executive’s part shall be considered willful unless
done or omitted to be done, by him not in good faith or without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding anything herein to the contrary, for purposes of any termination
of employment that occurs within the period that (i) begins with the first to
occur of (1) the initial public announcement of a Change of Control (as defined
below), or (2) the 90th day preceding a Change of Control and (ii) ends two
years following such Change of Control, “Cause” shall instead mean only the
occurrence of either or both of the following: (A) the Executive’s conviction
for committing an act of fraud, embezzlement, theft, or other act constituting a
felony (other than traffic related offenses or as a result of vicarious
liability); or (B) the willful engaging by the Executive in misconduct that is
significantly injurious to the Company. For purposes of the above clause (B) of
this Section 3(d), no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause without delivery to the Executive of
a notice of termination signed by the Company’s Chief Executive Officer or
President stating that, in the good faith opinion of the officer signing such
notice, the Executive has engaged in or committed conduct of the nature
described above in this Section 3(d), and specifying the particulars thereof.
          e. Resignation for Good Reason. The Executive may resign on account of
Good Reason (as defined below).
     4. Payments upon Termination.
          a. Without Cause or with Good Reason. In the event that the
Executive’s employment is terminated by the Company for any reason other than
death, disability or Cause as defined in Sections 3(b), (c) and (d) of this
Agreement, or in the event that the Executive terminates his employment
hereunder with Good Reason as defined in Section 4(c) of this Agreement, the
Executive shall be entitled to receive severance pay in an aggregate amount
equal to 100% of his Annual Compensation, which shall be paid, subject to
Section 12, in periodic installments in accordance with the Company’s customary
payroll practices over a period of one (1) year, less any amounts required to be
withheld by applicable law, in exchange for a valid release of all claims the
Executive may have against the Company in the form

3



--------------------------------------------------------------------------------



 



attached hereto as Exhibit A (which may be modified only to the extent necessary
to reflect developments in applicable law that would jeopardize enforceability
of such release unless the modifications are not made) and continued compliance
with the restrictive covenants described in Sections 7-9 below. The Company will
also pay to the Executive any earned but unused vacation time at the rate of pay
in effect on the date of the notice of termination.
          b. Annual Compensation. For purposes of this Section 4, the term
“Annual Compensation” means an amount equal to the Executive’s annual base
salary at the rate in effect on the date on which the Executive received or gave
written notice of his termination, plus the sum of (i) an amount equal to the
average of the annual bonuses with respect to the Company’s two (2) most
recently completed fiscal years, if any, determined to be payable and/or paid to
the Executive under the Company’s the Executive Bonus Plan (or comparable bonus
plan) prior to such notice of termination, and (ii) an amount determined by the
Company from time to time in its sole discretion to be equal to the annual cost
for the Executive of obtaining medical, dental and vision insurance under COBRA,
which annual amount is hereby initially estimated to be $20,000.
          c. Good Reason. For purposes of this Section 4 (except as set forth
below) the term “Good Reason” means the occurrence of any of the following,
without the written consent of the Executive, unless such event is rescinded
within ten (10) business days after the Executive notifies the Company that the
Executive objects thereto:

  (i)   any reduction in the Executive’s annual base salary, except for a
general one-time “across-the-board” salary reduction not exceeding ten percent
(10%) which is imposed simultaneously on all executive officers of the Company;
    or         (ii)   the Company requires the Executive to be based at an
office location which will result in an increase of more than thirty (30) miles
in the Executive’s one-way commute, except in connection with a relocation of
the Company’s principal executive offices;

provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his objection thereto prior to such
date.
Notwithstanding anything herein to the contrary, for purposes of any termination
of employment that occurs within the period that (i) begins with the first to
occur of (1) the initial public announcement of a Change of Control (as defined
below), or (2) the 90th day preceding a Change of Control and (ii) ends two
years following such Change of Control, “Good Reason” shall instead mean,
without the Executive’s express written consent, the occurrence of any one or
more of the following:

  (a)   a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities,

4



--------------------------------------------------------------------------------



 



      duties, and/or responsibilities are viewed in the aggregate) from their
level in effect on the day immediately prior to the Change of Control (provided,
however, that neither of (A) a change in the Executive’s title or reporting
relationships, nor (B) an adjustment in the nature of the Executive’s duties and
responsibilities that in either case does not remove from him the authority with
respect to the Company’s functional area, employees or products and services
that the Executive had immediately prior to such change or adjustment shall
constitute “Good Reason”);     (b)   a reduction in the Executive’s base salary
from its highest level in effect at any point in the three months preceding the
Change of Control or a significant reduction in the Executive’s aggregate
incentive opportunities under the Company’s short and/or long-term incentive
programs, as such opportunities exist immediately prior to the Change of
Control;     (c)   the failure of the Company to maintain the Executive’s
relative level of coverage and accruals (as compared to other Company
executives) under the Company’s employee benefit and/or retirement plans,
policies, practices, or arrangements in which the Executive participates
immediately prior the Change of Control (both in terms of the amount of benefits
provided, and amounts accrued) (for this purpose, the Company may eliminate
and/or modify existing programs and coverage levels without the Executive’s
consent; provided, however, that the Executive’s level of coverage under all
such programs must be at least as great as is provided to executives who have
the same or lesser levels of reporting responsibilities within the Company’s
organization); or     (d)   the Executive is informed by the Company that his
principal place of employment for the Company will be relocated to a location
that will result in an increase of more than thirty (30) miles in the
Executive’s one-way commute (as compared to the Executive’s one-way commute
prior to the Change of Control).

          d. Release of all Claims. The Executive understands and agrees that
the Company’s obligation to pay the Executive severance pay under this Agreement
is subject to the Executive’s execution of a valid written waiver and release of
all claims which the Executive may have against the Company and/or its
successors in the form attached hereto as Exhibit A (modified only to the extent
necessary to have the same legal effect on the date of execution as it would if
it were executed on the date hereof).
          e. No Mitigation or Offset. Notwithstanding anything herein to the
contrary, the amount of any payment or benefit provided for in this Section 4
shall not be reduced, offset or subject to recovery by the Company or any of its
subsidiaries or affiliates by reason of any compensation earned by the Executive
as the result of employment by another employer after the

5



--------------------------------------------------------------------------------



 



Executive’s employment with the Company terminates for any reason. In addition,
the Executive shall be under no obligation to seek other employment or to take
any other actions to mitigate the amounts payable under this Section 4.
          f. Death, Disability or Cause. In the event that the Executive’s
employment is terminated due to death, disability or Cause, the Company shall
not be obligated to pay the Executive any amount other than earned unused
vacation, reimbursement for business expenses incurred prior to his termination
and in compliance with the Company’s reimbursement policies, any unpaid salary
for days worked prior to the termination, all other amounts accrued or earned by
the Executive through the date of termination under the then existing plans and
policies of the Company, and any amounts owing in respect of the Company’s
indemnification obligations to the Executive.
          g. Change of Control. For purposes of this Agreement, a “Change of
Control” shall, unless otherwise determined by the Board of Directors of the
Company or Compensation Committee thereof prior to the consummation of the
Change of Control, be deemed to have occurred if:

  (i)   any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;     (ii)   all or substantially all of the business or assets of the
Company are disposed of, or a contract is entered to dispose of all of the
business of the Company pursuant to a merger, consolidation other transaction in
which (a) the Company is not the surviving parent company or (b) the
stockholders of the Company prior to the transaction do not continue to own at
least sixty percent (60%) of the surviving parent company in substantially the
same proportions as their ownership immediately prior to such transaction; or  
  (iii)   the Company is materially or completely liquidated.

Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so long as such person is bound by, and
in compliance with, a contract with the Company providing that such person may
not nominate, vote for, or select more than a minority of the directors of the
Company. The exception provided by the preceding sentence shall cease to apply
with respect to any person upon expiration, waiver, or non-compliance with any
such contract, by which such person was bound.

6



--------------------------------------------------------------------------------



 



          h. In the event that at any time following a Change of Control the
Executive initiates arbitration pursuant to Section 16 to enforce his rights to
any payments under Section 4, or the Company seeks to deny, dispute or reduce
any such payments for any reason, then:

  (i)   the burden of proving that the Executive is not entitled to such
payments shall be on the Company;     (ii)   the Company shall pay all expenses
incurred by the Executive in prosecuting or defending any such proceeding as
they are incurred by the Executive in advance of the final disposition of such
dispute, together with any tax liability incurred by the Executive in connection
with the receipt of such amounts; provided, however, that the payment of such
expenses incurred in advance of the final disposition of such proceeding shall
be made only upon delivery to the Company of an undertaking, by or on behalf of
the Executive, to repay all amounts so advanced to the extent the arbitrator in
such proceeding affirmatively determines that the Company is the prevailing
party, taking into account all claims made by any such party to such proceeding;
and     (iii)   all such payments or benefits described in this Agreement shall
continue to be made or provided on the dates provided herein as if all
assertions or claims made by the Executive are accurate without any offsets,
claims or charges of any kind whatsoever being asserted by the Company, except
in the event a final determination pursuant to the arbitration provisions of
Section 16 has been rendered and such determination provides that the Company is
entitled to assert any such offset, claim or charge against the Executive.

     5. Successors; Binding Agreement.
          a. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as he would be entitled to hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination. As used in this Agreement, “Company” shall mean
the Company as herein before defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 5 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

7



--------------------------------------------------------------------------------



 



          b. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
     6. Notices. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally, by telecopy,
telex or other form of written electronic transmission, by overnight courier or
by registered or certified mail, postage prepaid, or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
William E. Monast
6 Brentwood
Coto de Caza, California 92679
If to the Company:
Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, California 92630
Attention: Chief Executive Officer
With a copy to the attention of: Senior Vice President, Human Resources or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
     7. Antisolicitation.
          a. The Executive promises and agrees that, during the period of his
employment by the Company and for a period of one year thereafter, he will not
influence or attempt to influence customers or patients of the Company or any of
its present or future subsidiaries or affiliates, either directly or indirectly,
to divert their business to any individual, partnership, firm, corporation or
other entity then in competition with the business of the Company, or any
subsidiary or affiliate of the Company, where the identity of the customer or
patient, or any information concerning the relationship between the customer or
patient and the Company, is a trade secret or other Confidential Material (as
defined below).
          b. The Executive expressly acknowledges and agrees that if the Company
has a reasonable good faith belief that he is in violation of any of the
restrictive covenants set forth in this Section 7, then the Company, following
written notice to the Executive explaining the basis for its belief, may, except
as provided in Section 4(h), suspend any future payments scheduled to be made
pursuant to Section 4, unless and until the Executive establishes to the

8



--------------------------------------------------------------------------------



 



Company’s reasonable good faith satisfaction that no such violation has
occurred. In addition, the Company and the Executive acknowledge and agree that
such cessation of payments shall be the Company’s sole and exclusive remedy of
any breach by the Executive of any of the restrictive covenants set forth in
this Section 7. In order to implement the principle of this Section 7(c), in the
event that an arbitrator determines that the Executive has violated the
provisions of this Section 7, the arbitrator may require that the Executive
return to the Company any amounts paid to the Executive pursuant to Section 4(h)
following the date of such violation.
     8. Soliciting Employees. The Executive promises and agrees that, for a
period of one year following termination of his employment, he will not,
directly or indirectly, solicit any of the Company employees who earned annually
$50,000 or more as a Company employee during the last six months of his or her
own employment, or facilitate the hiring of any such employee, to work for any
other business, individual, partnership, firm, corporation, or other entity.
     9. Confidential Information.
          a. The Executive, in the performance of his duties on behalf of the
Company, shall have access to, receive and be entrusted with confidential
information, including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.
          b. The Executive hereby acknowledges that the sale or unauthorized use
or disclosure of any of the Company’s Confidential Material by any means
whatsoever and at any time before, during or after the Executive’s employment
with the Company shall constitute unfair competition. The Executive agrees he
shall not engage in unfair competition either during the time employed by the
Company or any time thereafter.
          c. The Executive promises and agrees that for a period of one year
following termination of his employment, he will not, other than as required by
law or by order of a court

9



--------------------------------------------------------------------------------



 



or other competent authority, make or publish, or cause any other person to make
or publish, any statement that is disparaging or that reflects negatively upon
the Company, or that is or reasonably would be expected to be damaging to the
reputation of the Company. The Company promises and agrees that it will use its
best efforts to not, other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon the
Executive, or that is or reasonably would be expected to be damaging to the
reputation of the Executive.
     10. Parachute Limitation.
          a. Notwithstanding any other provision of this Agreement, in the event
that any amount or benefit that may be paid or otherwise provided to or in
respect of the Executive by or on behalf of the Company or any affiliate,
whether pursuant to this Agreement or otherwise (collectively, “Covered
Payments”), is or may become subject to the tax imposed under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision or any comparable provision of state, local or foreign law) (“Excise
Tax”), then the portion of the Covered Payments that would be treated as
“parachute payments” under Code Section 280G (“Covered Parachute Payments”)
shall be reduced so that the Covered Parachute Payments, in the aggregate, are
reduced to the Safe Harbor Amount (as defined below). For purposes of this
Agreement, the term “Safe Harbor Amount” means the largest portion of the
Covered Payments that would result in no portion of the Covered Payments being
subject to the Excise Tax. In the event that it is determined that the amount of
any Covered Payments will be reduced in accordance with this Section 10, the
Executive shall have the right to designate which of the Covered Payments shall
be reduced and to what extent, provided that the Executive may not so elect to
the extent that, in the determination of counsel to the Company, such election
would cause the Executive to be subject to the Excise Tax.
          b. The determination of (i) whether an event described in
Section 280G(b)(2)(A)(i) of the Code has occurred, (ii) the value of any Covered
Parachute Payments and the Safe Harbor Amount, (iii) whether any reduction in
the Covered Payments is required under Section 10(a), and (iv) the amount of any
such reduction, shall be made initially by an accounting firm selected by the
Compensation Committee of the Board of Directors (as constituted prior to the
occurrence of any Change of Control), or, if no such firm is selected, by the
independent compensation consulting firm retained by the Compensation Committee
prior to any Change of Control to provide consulting advice to the Compensation
Committee (the “Accountants”). For purposes of making the calculations required
by this Section 10, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 10. The Company
shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 10.
          c. If, notwithstanding any reduction described in this Section 10, the
Internal Revenue Service (“IRS”) determines that the Executive is liable for the
Excise Tax as a result of the receipt of amounts payable under this Agreement or
otherwise as described above, then the

10



--------------------------------------------------------------------------------



 



Executive shall be obligated to pay back to the Company, within thirty (30) days
after a final IRS determination or in the event that the Executive challenges
the final IRS determination, a final judicial determination, a portion of such
amounts equal to the “Repayment Amount”. The Repayment Amount with respect to
the payment of benefits shall be the smallest such amount as shall be required
to be paid to the Company so that the Executive is not subject to the Excise
Tax.
     11. Funding Upon Change Of Control.
          a. Immediately prior to the occurrence of a Change of Control, the
Company shall fund, to the extent it has not done so, a sum equal to the present
value on the date of the Change of Control of any amounts that are or would
reasonably be expected to become payable to the Executive under the provisions
of Sections 4 and 12 hereof (including a good faith estimate of expenses of the
trust in the event that the Company does not timely pay such expenses) and the
provisions of that certain Noncompetition Agreement, dated as of May 5, 2006, by
and between the Executive and the Company (the “Noncompetition Agreement”),
which in any event shall be no less than 125% of such present value (determined
using an interest rate equal to the short-term applicable federal rate (with
annual compounding) established under Section 1274(d) of the Code for the month
in which the Change of Control), by establishing and irrevocably funding a trust
for the benefit of the Executive. In addition, immediately prior to the
occurrence of a Change of Control, the Company shall contribute to the trust
established under this Section 11, to the extent it has not done so, a number of
shares of common stock of the Company equal to the total number of shares
subject to all outstanding awards (whether vested or unvested) of stock options,
restricted stock purchase rights and restricted stock units held by the
Executive as of immediately prior to the Change of Control. The trustee of such
trust shall be instructed to pay out any such amounts as and to the extent such
amounts become payable in accordance with the terms of this Agreement and the
agreements documenting the terms of the Executive’s outstanding stock awards.
          b. The trust established under this Section 11 shall be a grantor
trust described in Section 671 of the Code. The Company shall be solely
responsible for and shall directly pay all fees and expenses of the trust;
provided, however, in the event that the Company does not pay all of the fees
and expenses of the trust, the trustee shall have the authority to pay such fees
from the assets of the trust.
          c. Any payments of compensation, severance or other benefits by the
trust established pursuant to this Section 11 shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
trust be held for the purpose of discharging any obligation of the Company to
pay compensation, severance and other benefits under this Agreement and all
equity compensation agreements between the Company and the Executive under such
circumstances in which such trust is in effect.
          d. The trust established under this Section 11 shall not terminate
until the date on which all payments and benefits to be funded out of the trust
have been satisfied and discharged in full. Upon termination of the trust any
assets remaining in the trust shall be returned to the Company.

11



--------------------------------------------------------------------------------



 



     12. Effect of Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, if the Company determines (a) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Section 409A) of the Company and (b) that any
payments to be provided to the Executive pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then (i) such payments shall be delayed until the date that is six
months after date of the Executive’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”) and (ii) such payments shall be
increased by an amount equal to interest on such payments for the Payments Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due plus one point (for this purpose, the prime rate will be based on
the rate published from time to time in The Wall Street Journal).
     13. Modification and Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Chief Executive Officer or
the President of the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.
     14. Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     16. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or the Executive’s employment by the Company shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in

12



--------------------------------------------------------------------------------



 



any court of competent jurisdiction to prevent any continuation of any violation
of the provisions of Sections 7, 8 or 9 of this Agreement and the Executive
hereby consents that such restraining order or injunction may be granted without
the necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. Each party shall
pay its own attorneys’ fees and costs. If any party prevails on a statutory
claim which affords attorneys’ fees and costs, the arbitrator may award
reasonable attorneys’ fees and/or costs to the prevailing party. The fees and
expenses of the arbitrator and the arbitration shall be borne by the Company.
     17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            APRIA HEALTHCARE GROUP INC.
      By:   /s/ Lawrence M. Higby         Name:   Lawrence M. Higby       
Title:   Chief Executive Officer     

            EXECUTIVE
      By:   /s/ William E. Monast         Name:   William E. Monast           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
GENERAL RELEASE
     THIS GENERAL RELEASE (this “Release”) is made as of the ___day of ___,
20___, by and between ___, an individual (“Executive”), and Apria Healthcare
Group Inc., a Delaware corporation (“Apria”). In consideration of the payments
and benefits described in paragraph 1 below to be provided to Executive pursuant
to that certain Amended and Restated Executive Severance Agreement, dated
November 1, 2007, to which Executive and Apria are parties (the “Severance
Agreement”), the sufficiency of which is acknowledged hereby, Executive and
Apria agree as follows:
     1. In consideration of ___’s general release of claims, his agreements in
paragraphs 7, 8 and 9 of the Severance Agreement, and his other promises set
forth herein, Apria shall pay to ___the following amounts:
          a. a total of $___in severance compensation, subject to standard
withholding for federal and state taxes, which shall be payable in accordance
with Apria’s regular payroll procedures in 26 consecutive bi-weekly installments
over the 12-month period beginning on ___, each in the gross amount of $___; and
          b. all earned but unpaid vacation and holiday pay and all salary
amounts earned but not yet paid, subject to standard withholding for federal and
state taxes, payable on or as soon as practicable after ___.
     2. On or before ___, ___shall return to Apria his company-provided laptop
computer, cell phone, BlackBerry, credit cards, electronic fuel card, electronic
building access cards, toll road FasTrak transmitter and all other property of
Apria. He shall not take or copy in any form or manner any financial
information, lists of customers, prices, or any other confidential and
proprietary materials or information of Apria.
     3. Neither this Release nor anything in this Release shall be construed to
be or shall be admissible in any proceeding as evidence of an admission by Apria
or Executive of any violation of Apria’s policies or procedures, or state or
federal laws or regulations. This Release may be introduced, however, in any
proceeding to enforce the Release. Such introduction shall be pursuant to an
order protecting its confidentiality.
     4. Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under stock option agreements with
Apria and any retirement, 401(k), or similar benefit plans of Apria, and
(iii) the continuing right to indemnification as provided by applicable law or
in Apria’s bylaws and articles of incorporation in connection with acts, suits
or proceedings by reason of the fact that he was an officer or employee of Apria
where the basis of the claims against him consists of acts or omissions taken or
made in such capacity, Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges Apria,
and its predecessors, subsidiaries and affiliates, past and present, and each of
them, as

 



--------------------------------------------------------------------------------



 



well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his voluntary resignation from
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Release, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.
     Except for those obligations created by or arising out of this Release, and
except as provided below, Apria on behalf of itself and the Apria Releasees (to
the extent the matter in question arises on the basis of their relationship to
Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.
     5. It is the intention of Apria and Executive in executing this Release
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified. In furtherance of this intention, Apria
and Executive hereby expressly waive any and all rights and benefits conferred
upon them by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consent that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

2 



--------------------------------------------------------------------------------



 



          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
     Apria and Executive, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Apria and Executive each hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Apria and Executive each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.
     6. The terms and conditions of this Release shall remain confidential as
between the parties and professional advisers to the parties and neither of them
shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.
     7. Executive expressly acknowledges and agrees that, by entering into this
Release, he is waiving any and all rights or claims that may have arisen under
the Age Discrimination in Employment Act of 1967, as amended, which have arisen
on or before the date of execution of this Release. Executive further expressly
acknowledges that:
          a. He is hereby advised in writing by this Release to consult with an
attorney before signing this Release;
          b. He was given a copy of this Release on ___, and informed that he
had 21 days within which to consider the Release, although he is free to accept
this Release anytime within that 21-day period; and
          c. He was informed that he has seven days following the date of his
execution of this Release in which to revoke the Release, which revocation may
be effected by means of a written notice sent to the General Counsel of Apria at
Apria’s corporate headquarters.

3 



--------------------------------------------------------------------------------



 



          d. Apria and Executive agree that this Release will not become
effective or enforceable until the seven-day revocation period has expired
without his having revoked this Release.
     8. Apria and Executive each warrant and represent that neither has
heretofore assigned or transferred to any person not a party to this Release any
released matter or any part or portion thereof and each shall defend, indemnify
and hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
     9. Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on ___, that they have no further employment or contractual
relationship except as may arise out of this Release and that Executive waives
any right or claim to reinstatement as an employee of any Apria Releasee and
will not seek employment in the future with Apria, unless by mutual consent.
     10. This Release shall be incorporated into and made a part of the
Severance Agreement as of the date hereof. This Release together with the
Severance Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written discussions, agreements and understandings of
any kind or nature. This Release shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.
This Release does not, however, affect Executive’s rights under any Apria
retirement, 401(k), or similar benefit plan. This Release also does not modify
the provisions of any of Executive’s stock options, restricted stock purchase
rights or restricted stock units.
     11. If any provision of this Release or the application thereof is held
invalid, the invalidity shall not affect the other provisions or applications of
this Release which can be given effect without the invalid provisions or
applications and to this end the provisions of this Release are declared to be
severable.
     12. This Release has been executed and delivered by Executive within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.
     13. This Release may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
     14. Any dispute or controversy between Executive on the one hand, and Apria
(or any other Apria Releasee), on the other hand, in any way arising out of,
related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of

4 



--------------------------------------------------------------------------------



 



Executive’s employment with any Apria Releasee, shall be submitted for
resolution by arbitration in accordance with the provisions of the Severance
Agreement. APRIA AND EXECUTIVE ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE
EVENT OF A DISPUTE UNDER THIS RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY
TRIAL AND A JUDICIAL RESOLUTION OF THE DISPUTE.
     15. No waiver of any breach of any term or provision of this Release shall
be construed to be, or shall be, a waiver of any other breach of this Release.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.
     16. In entering this Release, the parties represent that they have relied
upon the advice of their attorneys, who are attorneys of their own choice, and
that they have read the Release and have had the opportunity to have the Release
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
     17. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.
     18. Executive hereby declares as follows:
     I, ___, hereby acknowledge that I was given 21 days to consider the
foregoing Release and voluntarily chose to sign the Release prior to the
expiration of the 21-day period.
     I have read the foregoing Release and I accept and agree to the provisions
it contains and hereby execute it voluntarily with full understanding of its
consequences.
     I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.
[signature page follows]

5 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Release this ___day of ___, 20_.

                        [Executive]                       

            APRIA HEALTHCARE GROUP INC.
      By:           [Name]        [Title]     

6 